Citation Nr: 0821368	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-25 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a higher (compensable) initial evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the benefits sought on appeal.  The veteran, who 
had active service from January 1990 to May 1993 and from 
March 1994 to September 2000, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  


FINDINGS OF FACT

1.  The average puretone decibel threshold in the right ear 
is 40 decibels, with speech discrimination ability of 
96 percent, which translates into Level I hearing.

2.  The average puretone decibel threshold in the left ear is 
33 decibels, with speech discrimination ability of 
100 percent, which translates into Level I hearing.


CONCLUSION OF LAW

The criteria for a higher (compensable) initial evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in December 2004, April 2005, and March 2006.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Board acknowledges a recent 
decision from the United States Court of Appeals for 
Veteran's Claims (Court) that provided additional guidance of 
the content of the notice that is required to be provided 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in 
claims involving increased compensation benefits.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
the Court has also indicated that in a claim for a higher 
initial evaluation after the claim for service connection has 
been substantiated and allowed, as is the situation in this 
case, that further notice is not required.  See Goodwin v. 
Peake, No. 05-876 (U.S. Vet. App. May 19, 2008).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) as 
indicated under the facts and circumstances in this case.  
The veteran and his representatives have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that the duty 
to notify and the duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran essentially contends that the current evaluation 
assigned for his hearing loss does not accurately reflect the 
severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set for the in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.1.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  While the veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown.  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination (vertical 
columns) and the puretone threshold average (horizontal 
rows).  The Roman numeral designation is located at the point 
where the percentage of speech discrimination and puretone 
average intersect.  38 C.F.R. § 4.85(b).  The puretone 
threshold average is the sum of the puretone thresholds at 
1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This 
average is used in all cases to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.85(d).  
Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The vertical columns represent the ear having the 
better hearing and the horizontal rows the ear having the 
poor hearing.  The percentage evaluation is located at the 
point where the rows and column intersect.  38 C.F.R. 
§ 4.85(e).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI


Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

The evidence for consideration in this case includes a VA 
audiological evaluation performed in May 2005 which indicated 
that puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
40
40
40
34
LEFT
15
35
40
50
35

Speech recognition testing, performed with the Maryland CNC 
word list, revealed speech recognition ability of 100 percent 
in the right ear and of 100 percent in the left ear.  
Following the examination, the diagnosis was bilateral mild 
to moderate sensorineural hearing loss.  

A rating decision dated in July 2005 granted service 
connection for bilateral hearing loss.  The rating decision 
noted that, even though the veteran's service medical records 
did not show a history of the condition, the examiner who 
performed the April 2005 VA examination concluded that it was 
more likely than not that the veteran's hearing loss was due 
to military service.  The rating decision assigned a 
noncompensable evaluation based on the findings of the May 
2005 VA examination under Diagnostic Code 6100.  

A report of a private hearing test performed in March 2006 
stated that the veteran had possible hearing loss in both 
ears for sounds associated with speech and conversation.  The 
report did not contain any information regarding the test 
performed and did not contain results for a speech 
discrimination test. 

The veteran also submitted statements dated August 2005, 
February 2006, and July 2006 in connection with this claim.  
In April 2006, the veteran submitted letters from his 
roommates and his coworker in support of his claim.

A VA audiological evaluation in September 2007 indicated that 
puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
40
45
55
40
LEFT
15
40
40
35
59

Speech recognition testing, performed with the Maryland CNC 
word list, revealed speech recognition ability of 96 percent 
in the right ear and of 100 percent in the left ear.  
Following the examination, the diagnosis was moderate 
sensorineural hearing loss from 2000 to 8000 hertz.  

Based on this record, the Board finds that the evidence does 
not demonstrate an entitlement to a higher initial evaluation 
for the veteran's bilateral hearing loss.  While the veteran 
has submitted a private audiological evaluation in support of 
his claim, the Board notes that this audiological evaluation 
does not contain the clinical findings necessary to evaluate 
the severity of his bilateral hearing loss for VA purposes.  
For example, the private audiological evaluation does not 
state what test was used to determine its results and does 
not contain a Maryland CNC speech discrimination test.  As 
such, this evidence cannot be used for evaluating the 
severity of the veteran's hearing loss.  

The veteran has submitted statements in support of his claim 
noting that he was subjected to a great deal of noise while 
in service.  However, the RO already has found that the 
veteran's hearing loss was connected to service.  The Board 
finds that the veteran's statements have no probative value 
as to whether an increased rating for his hearing loss is 
warranted.  Similarly, as to the letters from the veteran's 
roommates, the Board finds that they do not have probative 
value in this matter.  Lay witnesses may present evidence 
regarding matters from their own personal experiences, but 
not issues that involve medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The determination of 
rating for a hearing disorder requires a test conducted by a 
state-licensed audiologist.  38 C.F.R. § 4.85.  Although the 
veteran's roommates may state that they've observed that the 
veteran difficulties with hearing, they cannot present 
credible evidence as to the extent of his hearing loss.  

Reviewing the probative medical evidence, the September 2007 
VA examination indicated that the average decibel loss was 40 
for the right ear and speech discrimination for that ear was 
96 percent.  This corresponds to Level I hearing in the right 
ear.  For the left ear, the average decibel loss was 33 and 
the speech discrimination was 100 percent.  This also 
translates into Level I hearing for the left ear.  When those 
values are plotted on Table VII, it is apparent that the 
currently assigned noncompensable evaluation for the 
veteran's bilateral hearing loss is accurate and appropriate.  

The Board notes that the May 2005 VA examination yielded 
similar results.  At the time of this examination, the 
average decibel loss was 34 for the right ear and speech 
discrimination was 100 percent, while the average decibel 
loss for the left ear was 35 and the speech discrimination 
was 100 percent.  Both translate into Level I hearing for 
each ear.   

The Board would also note that the provisions of 38 C.F.R. 
§ 4.86 are not for application in this case because neither 
of the VA examinations demonstrated that puretone thresholds 
at each of the four specified frequencies was 55 decibels or 
more.  Although both tests indicated that that the puretone 
threshold at 1,000 Hertz for each ear was 30 decibels or 
less, neither examination indicated a threshold reading at 
2,000 Hertz of 70 decibels or more in either ear.  Therefore, 
the Board concludes that a higher initial evaluation for the 
veteran's bilateral hearing loss is not warranted.  

Lastly, the Board is cognizant of the benefit of the doubt 
rule.  However, the Board finds that the preponderance of the 
evidence is against the veteran's claim for higher initial 
evaluation for his bilateral hearing loss.  As such, the case 
does not present an approximate balance of positive and 
negative evidence for the application of the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A higher (compensable) initial evaluation for bilateral 
hearing loss is denied.



______________________________________________
RAYMOND F.FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


